DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04/04/2022.
Claims 1-11, 13, and 24-25 are amended.
Claims 12 and 14-23 are cancelled.
Claims 26-31 are newly added.
Claims 1-11, 13, and 24-31 are currently pending and have been examined. 

Allowable Subject Matter
Claims 3-7 and 25-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following references have been identified as the most relevant prior art to the claimed inventions of claim 3, and similarly claim 25: Sasapu (US 2019/0130453 A1); Gupta et al. (US 11,100,554 B1); Katardjiev et al. (US 2019/0087435 A1); and Trepca et al. (US 2016/0140519 A1).
Sasapu provides for a transaction data analysis system which can determine a relevant item to recommend to a user.  Gupta provides techniques for customized product landing pages tailored to a user query. The combination of Sasapu in view of Gupta teaches the method of claim 2, from which claim 3 depends.  However, neither Sasapu or Gupta anticipate or render obvious: acquiring, by the internal-operation system, a content-recommendation policy by matching the internal information, and sending the content- recommendation policy to the recommendation system; and processing, by the recommendation system, the first type of content and the second type of content according to the content-recommendation policy.
Katardjiev teaches acquiring, by the internal-operation system, a content-recommendation policy by matching the internal information, and sending the content- recommendation policy to the recommendation system.  However, Katardjiev does not anticipate or render obvious: processing, by the recommendation system, the first type of content and the second type of content according to the content-recommendation policy.
Trepca teaches processing, by the recommendation system, … the second type of content according to the content.  However, Trepca does not anticipate or render obvious: processing, by the recommendation system, the first type of content and the second type of content according to the content-recommendation policy.
Although the features of claim 3 may exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.  Claim 25, which recites similar limitations to those in claim 3, is also considered to contain allowable subject matter by the same rationale provided above.  Accordingly, claims 4-7 which have dependency to claim 3, and claims 26-29 which have dependency to claim 25, are also considered to contain allowable subject matter.


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13, and 24-31 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without reciting significantly more.
	Claim(s) 1-11, 13, and 24-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-11, 13, and 24-31 are directed to a method, apparatus, and system.  Claims 1, 11, and 13 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1, 11, and 13 recite the abstract idea of “recommending merchandise to a user”.
Specifically, representative claim 1 recites abstract concepts, including: determining a first type of content by matching corresponding tags, 4wherein a respective piece of content of the first type indicates user traffic 5associated with a corresponding piece of merchandise, and 6wherein a matching tag indicates recommendation for the piece of merchandise; 7determining a second type of content by matching the corresponding tags, 8wherein a respective piece of content of the second type indicates promotional 9information directed to a piece of merchandise; 10storing the first and second types of content; 12searching, by a recommendation system based on a 13tag, the first and second types of content in the content database for 14a piece of merchandise information matching the tag; and 15recommending, by the recommendation system, the matching 16piece of merchandise information to a user corresponding to the tag; 17wherein 18the first type of content is acquired by an internal-operation and the second type of content is 20acquired by an external-operation.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of recommending matching content to a user.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, recommending matching content (i.e. “merchandise information, coupon information, discount information, etc.” Instant Specification ¶ [0003]) to a user is certain methods of organizing human activity because it is a marketing or sales activities or behaviors. Thus claim 1 recites an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1, 11, and 13 recite additional elements including: a distributed system; storing the first and second types of content in a content database of the distributed system; the content database; an internal-operation system; and an external-operation system.  The additional elements amount to no more than instruction to apply the abstract idea on a computer system, and merely uses a computer as a tool to perform the abstract idea.  Furthermore, storing and searching for merchandise content in a database is a mere data-gathering step  and considered insignificant extra-solution activity which does not amount to an inventive concept (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1, 11, and 13 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “recommending matching content to a user” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Additionally, and as discussed above, storing/searching content in a database is considered well-understood, routine, and conventional functions (see “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., discussed in MPEP 2105.05(d)II).  Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 11, and 13 are ineligible. 
	Dependent claim(s) 2-3, 8-9, 24-25, and 30-31 recites the additional element of sending (i.e. transmitting) content information via the external-operation system and internal operation system.  These are mere data-gathering steps and do not integrate the abstract idea into a practical application.  Furthermore, and as cited to above, the courts have recognized transmitting data over a network to be well-understood, routine, and conventional computer functions.  Accordingly, these additional elements cannot provide significantly more than the abstract idea.  Therefore, claims 2-3,8-9, 24-25, and 30-31 are ineligible for at least the same reasons as identified with respect to claims 1, 11, and 13.
	Dependent claim(s) 4 and 26 recites the additional element of storing merged content in the content database.  As explained above, the content database amounts to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea which cannot provide integration.  As cited to above, the courts have recognized storing information in memory to be well-understood, routine, and conventional computer function.  Accordingly, these additional elements cannot provide significantly more than the abstract idea.  Therefore, claims 4 and 26 are ineligible for at least the same reasons as identified with respect to claims 1, 11, and 13.
	Dependent claim(s) 5-7, 10, and 27-29 further characterize the abstract idea by describing the content recommendation without reciting any additional elements.  Accordingly, these claims do not integrate the abstract idea into a practical application or provide significantly more for the same reasons identified in relation to claims 1, 11, and 13.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10-11, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasapu (US 2019/0130453 A1 [previously recited]) in view of Gupta et al. (US 11,100,554 B1), hereinafter “Gupta”.
Claim 1, Sasapu discloses a content-recommendation method, 2comprising: 
3determining a first type of content by matching corresponding tags, 4wherein a respective piece of content of the first type indicates user traffic 5associated with a corresponding piece of merchandise in a distributed system (¶ [0027] “the collaborative scoring algorithm receives as an input of at least one of transaction history data associated with a customer (comprised in the aggregate transaction data), including types of transactions, types of products/services purchased, transaction locations, timing of transactions, or the like”; ¶ [0048] “As used herein, “satisfy”, “meet”, “match”, “associated with” or similar phrases may include an identical match, a partial match, meeting certain criteria, matching a subset of data, a correlation, satisfying certain criteria, a correspondence, an association, an algorithmic relationship and/or the like”; ¶ [0049] “ Terms and phrases similar to “associate” and/or “associating” may include tagging, flagging, correlating, using a look-up table or any other method or system for indicating or creating a relationship between elements, such as, for example, (i) a transaction account, (ii) transaction data, and/or (iii) an item (e.g., offer, reward, discount).”), and 6wherein a matching tag indicates recommendation for the piece of merchandise (¶ [0037] “The CRV may be reflective of the relevance of one item, or a plurality or list of items to a customer profile (e.g., the higher the CRV for an item, the more likelihood the item is relevant to the customer).  For example, the CRV associated with an item featuring a certain product and/or merchant may increase if the customer has recently been transacting more with that merchant and/or for that product. Such transaction behavior indicates the customer may be more likely to transact in a similar manner, and therefore, may more likely accept the recommended item”; ¶¶ [0048]-[0049]); 
7determining a second type of content by matching the corresponding tags… 8(¶ [0014] “In various embodiments, external customer profile 162 may be based upon a variety of data. For example, external customer profile 162 may be based upon data that is received, culled, collected, and/or derived from a variety of sources, such as a customer's transaction history with a third-party transaction instrument. In various embodiments, an external transaction history associated with the customer may comprise a history of the customer's purchases or transactions with other entities (e.g., merchants) using a transaction instrument from a third-party issuer, including information regarding product types, timing of purchases (e.g., certain product types are purchased during summer, weekly grocery purchases, and/or the like), frequency of purchases, monetary amounts, geographic locations of purchases, use of merchant reward points, etc. External transaction history for a customer may be part of external transaction data comprised in external customer profile 162 and/or external transaction account 164”); 
10storing the first and second types of content in a content database of the 11distributed system (Sasapu ¶ [0016] “In various embodiments, information database 110 may store external transaction data, including external transaction history data, associated with a customer, received from external customer profile 162 and/or external transaction account 164. Likewise, information database 110 may store internal transaction data, including internal transaction history data, associated with the customer, received from internal customer profile 130.”); 
12searching, by a recommendation system based on a tag, the first and second types of content in the content database for 14a piece of merchandise information matching the tag (¶ [0019] “Furthermore, information portal 150 may be configured to display aggregate transaction data (combined internal and external transaction data associated with a customer), and/or transaction history data comprising transaction trends, items, etc. derived from the aggregate transaction data”; ¶ [0021]; ¶ [0027] “In various embodiments, the collaborative scoring algorithm receives as an input of at least one of transaction history data associated with a customer (comprised in the aggregate transaction data), including types of transactions, types of products/services purchased, transaction locations, timing of transactions, or the like; a demographic of the customer; a type of transaction account; a transaction account associated with the customer; a period of time that the customer has held a transaction customer; a size of wallet; a share of wallet; customer feedback; information associated with an item usage; information associated with a product usage; or the like. For example, a merchant may be offering a product, so scoring system 184 may determine a score for the item comprising such an offer by analyzing internal transaction data, external transaction data, and/or aggregate transaction data, which may reflect the item's relevance to the consumer associated with internal customer profile 130 and/or external customer profile 162 based on the customer's transactional behavior); and 
15recommending, by the recommendation system, the matching 16piece of merchandise information to a user corresponding to the tag (¶ [0027] “Accordingly, scoring system 184 may transmit the items, item scores, and/or transactional behavior information to information portal 150 to be presented on user interface 152 via display screen 122.”; ¶¶ [0048]-[0049]); 
17wherein 18the first type of content is acquired by an internal-operation system of the 19distributed system  and the second type of content is 20acquired by an external-operation system of the distributed system (Sasapu ¶ [0034] “In various embodiments, information database 110 and/or information portal 150 may retrieve and/or receive internal transaction data (step 204) associated with a customer from internal customer profile 130. The internal transaction data may be information associated with transactions that the customer has conducted using a transaction instrument issued by the issuer associated with internal system 105. In various embodiments, information portal 150 may retrieve and/or receive external transaction data (step 206) associated with a customer from external system 160”).
Sasapu does not explicitly disclose wherein a respective piece of content of the second type indicates promotional 9information directed to a piece of merchandise.  However, Gupta[Symbol font/0x2D]which like Sasapu is directed computerized methods for recommending an item to a user[Symbol font/0x2D] teaches:
7determining a second type of content by matching the corresponding tags, 8wherein a respective piece of content of the second type indicates promotional 9information directed to a piece of merchandise (Gupta Col 12, ll. 60-65 “using existing content available on the web site (e.g., products/ other information that can be found on the existing web site, but may not be available on a single web page of the web site, such as to aggregate a set of products that are relevant to the selected theme on the new thematic landing page”); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sasapu to include the promotional information directed to a piece of merchandise, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Sasapu to include the promotional information of Gupta because providing content that is relevant can promote conversion results for that particular promotion (Gupta: Col 5, ll. 35-45).
 
Claim 2, t12he combination of Sasapu in view of Gupta teaches the method of claim 1, further comprising: 
acquiring, by the external-operation system, the second type of content based on matching external information … and sending the second type of content to the recommendation system (¶ [0018] “In various embodiments, internal customer profile 130 may be in electronic communication with information database 110. Information database 110 may receive and/or retrieve internal transaction data from internal customer profile 130 and/or internal transaction account 132 about the customer associated with internal customer profile 130, including the internal transaction history data.”; FIG. 1 #150, #160, and #180); and
acquiring, by the internal-operation system, the first type of content by matching according to internal operation configuration information uploaded by an operation platform, and sending the first type of content to the recommendation system (¶ [0018] “In various embodiments, internal customer profile 130 may be based upon a variety of data. For example, internal customer profile 130 may be based upon data that is received, culled, collected, and/or derived from a variety of sources, such as a customer's transaction history with a transaction instrument. In various embodiments, internal customer profile 130 may be in electronic communication with information database 110. Information database 110 may receive and/or retrieve internal transaction data from internal customer profile 130 and/or internal transaction account 132 about the customer associated with internal customer profile 130, including the internal transaction history data”; FIG. 1, #130 and #132).  
Sasapu does not disclose acquiring the second type of content based on matching external information uploaded by a merchant.  However, Gupta further teaches information uploaded by a merchant (Gupta Col 11, ll. 45-60 “In an example implementation, the merchant can either provide a location to fetch the merchant data feed or upload the merchant data feed to a location specified for retrieving (e.g., pulling) the merchant data feed (e.g., periodically or upon demand) For example, the merchant data feed can be provided as a file (e.g., in a structured data format that can be parsed, such as in an XML or other file format that provides a (subset) view of, for example, a merchant's product/service catalog, such as by providing incremental updates to product catalog information using such merchant data feeds).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sasapu to include the information uploaded by a merchant, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Sasapu to include the merchant uploaded information of Gupta in order to facilitate a more effective web services for the web site for a given marketing channel (Gupta: Col 6, ll. 50-60).

Claim 10, the combination of Sasapu in view of Gupta teaches the method of claim 1.  Sasapu does not disclose the following limitations, however Gupta further teaches wherein after recommending, by the recommendation system, the matching content to a user corresponding to the tag, the method further comprises: 
monitoring, by the recommendation system, an access status of the user with respect to the recommended content (Gupta Col 14, ll. 20-30 “thematic landing pages system 302 includes … thematic landing pages performance processing component 314 (e.g., for processing performance signals associated with one or more thematic landing pages for subscriber/monitored web sites, which can be used to generate performance reports for thematic landing pages associated with a given online marketing/ad campaign and/or to perform a feedback loop on the efficacy of the thematic landing pages, as further described herein),
feeding, by the recommendation system, the access status back to the internal-operation system and the external-operation system (Gupta Col 14, ll. 20-30; Col 20, ll. 45-60 “In one embodiment, TLP admin interface 410 provides a dashboard that can also provide performance metrics for thematic landing pages, for the subscribing merchant web site. For example, the performance analytics component can provide various thematic landing pages related performance data as input for storing in the data storage layer. In some cases, the performance analytics component can perform data analytics on thematic landing pages, such as to determine and report on various aspects of such performance of thematic landing pages for a subscribing merchant web site (e.g., RPV, ATC, revenue, top-performing web pages, under-performing web pages, etc.) of different thematic landing pages. As another example, the performance analytics can perform data analytics to determine which specific content (e.g., specific products, text, or images) positively influenced the overall performance of a thematic landing page”).

Claim 11 is directed to an apparatus.  Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method.  Claim(s) 11 is therefore rejected for the same reasons as set forth above for claim 1.

Claims 13 and 24 are directed to a system.  Claims 13 and 24 recites limitations that are parallel in nature as those addressed above for claims 1 and 2, respectively, which are directed towards a method.  Additionally, Sasapu further discloses a processor and a memory coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a content-recommendation method (¶ [0015]).  Claim(s) 13 and 24 are therefore rejected for the same reasons as set forth above for claims 1 and 2.

Claims 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasapu view of Gupta, and further in view of Trepca (US 2016/0140519 A1 [previously recited]).
Claim 8, the combination of Sasapu in view of Gupta teaches the method of claim 2.  Sasapu further discloses wherein acquiring the second type of content further comprises: 
receiving, by the external-operation system, a first piece of external information…(¶ [0018] “In various embodiments, internal customer profile 130 may be in electronic communication with information database 110. Information database 110 may receive and/or retrieve internal transaction data from internal customer profile 130 and/or internal transaction account 132 about the customer associated with internal customer profile 130, including the internal transaction history data.”).
Sasapu does not disclose a first piece of external information uploaded by at least one merchant.  However, Gupta further teaches information uploaded by a merchant (Gupta Col 11, ll. 45-60 “In an example implementation, the merchant can either provide a location to fetch the merchant data feed or upload the merchant data feed to a location specified for retrieving (e.g., pulling) the merchant data feed (e.g., periodically or upon demand) For example, the merchant data feed can be provided as a file (e.g., in a structured data format that can be parsed, such as in an XML or other file format that provides a (subset) view of, for example, a merchant's product/service catalog, such as by providing incremental updates to product catalog information using such merchant data feeds).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sasapu to include the information uploaded by a merchant, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Sasapu to include the merchant uploaded information of Gupta in order to facilitate a more effective web services for the web site for a given marketing channel (Gupta: Col 6, ll. 50-60).
The combination of Sasapu in view of Gupta does not teach the following limitations, however Trepca [Symbol font/0x2D]which like Sasapu is related to aggregating user information[Symbol font/0x2D]  teaches:
statistically integrating, by the external-operation system, the first piece of external information to obtain merchant-shared information (Trepca ¶ [0098]); and 
acquiring, by the external-operation system, the second type of content by matching the merchant-shared information (Trepca ¶ [0095]; ¶¶ [0195]-[0199]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sasapu in view of Gupta to include the integrating and acquiring as taught by Trepca to provide a better experience for a user browsing the database (Trepca ¶ [0095]).

Claim 30 is directed to a system.  Claim 30 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method.  Claim(s) 30 is therefore rejected for the same reasons as set forth above for claim 8.

Claims 9 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasapu in view of Gupta, and further in view of Barraclough et al. (US 2016/0182515 A1 [previously recited]), hereinafter “Barraclough”.
Claim 9, the combination of Sasapu in view of Trepca teaches the method of claim 2.  Sasapu further discloses wherein acquiring the second type of content further comprises:
receiving, by the external-operation system, a second piece of external information (¶ [0018]);
However, Gupta further teaches information uploaded by a merchant (Gupta Col 11, ll. 45-60 “In an example implementation, the merchant can either provide a location to fetch the merchant data feed or upload the merchant data feed to a location specified for retrieving (e.g., pulling) the merchant data feed (e.g., periodically or upon demand) For example, the merchant data feed can be provided as a file (e.g., in a structured data format that can be parsed, such as in an XML or other file format that provides a (subset) view of, for example, a merchant's product/service catalog, such as by providing incremental updates to product catalog information using such merchant data feeds).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sasapu to include the information uploaded by a merchant, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Sasapu to include the merchant uploaded information of Gupta in order to facilitate a more effective web services for the web site for a given marketing channel (Gupta: Col 6, ll. 50-60).
The combination of Sasapu in view of Gupta does not teach the following limitations, however Barraclough [Symbol font/0x2D]which like Sasapu is related to content delivery[Symbol font/0x2D] teaches: 
acquiring, by the external-operation system, a piece of sub-content by matching the second piece of external information (Barraclough ¶ [0032] “The sets are formatted into a common computer data format type, and the sets are broken into subsets and stored”; ¶ [0083]; ¶ [0085]); and
integrating, by the external-operation system, the piece of sub-content to obtain the second type of content (Barraclough ¶ [0032] “combining disparate ones of the subset based both on tracked access and the authorization data for the users”; ¶ [0033]; ¶ [0080]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sasapu in view of Gupta to include the “acquiring” and “integrating”, as taught by Barraclough, because these approaches are useful for interacting with disparate content sources and disparate end users, and address challenges relating to such interaction and processing of disparately-formatted data for a large number of users (Barraclough ¶ [0031]).

Claim 31 is directed to a system.  Claim 31 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a method.  Claim(s) 31 is therefore rejected for the same reasons as set forth above for claim 8.


Response to Arguments
Applicant’s arguments filed 04/04/2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claims 1-11, 13, and 18-25, Applicant argues that the instant claims are not directed to organizing human activities.
The Examiner respectfully disagrees.  Recommending a piece of merchandise is a sales and marketing activity.  According to the 2019 PEG, “commercial interactions” or “legal interactions”, categorized under “Certain methods of organizing human activity”, include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Accordingly, the Examiner maintains that the claims recite an abstract idea, specifically a certain method of organizing human activity.
As explained in the 2019 PEG, the evaluation of Prong Two (i.e. whether a claim is directed to a judicial exception) requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”. Recommending generation and user traffic analysis are abstract concepts and not exclusive to network-based systems. Under the 2019 PEG, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology.  An “efficient way of generating recommendation[s]” does not improve the functioning of the computer system or reduce the load to servers because efficiently generating recommendations improves upon the abstract idea (Remarks, page 13). The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). Additionally, specifying that the type of data used to produce the merchandise recommendation (i.e. judicial exception) includes user traffic is part of the judicial exception itself. Therefore, the Examiner is maintaining the 101 rejection of all the current claims.

Applicant’s arguments filed 04/04/2022, with respect to 35 USC § 112(f), have been fully considered and are persuasive.  The 112(f) interpretation of claims 11, 13, and 18-25 has been withdrawn.

Applicant’s arguments filed 04/04/2022, with respect to 35 USC § 102/103, have been fully considered but are moot under new grounds of rejection relying on the combination of Sasapu (US 2019/0130453 A1) in view of Gupta (US 11,100,554 B1) to teach independent claims 1, 11, and 13.  For at least these reasons, dependent claims 2, 8-10, 24, and 30-31 remain rejected.  Claims 3-7 and 25-29 have been indicated as containing allowable subject matter above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Otebolaku, Abayomi Moradeyo) describes approach to content selection specifically designed for mobile environments that considers usage contexts and conditions to provide personalized access to content which will significantly improve the quality of experience of mobile users.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625   

                                                                                                                                                                                                     /Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625